Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (James P. Punch, A.J.), entered November 19, 2014 in a habeas corpus proceeding. The judgment dismissed the petition.
*1551It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition for a writ of habeas corpus. The appeal has been rendered moot by petitioner’s release from custody upon reaching his maximum expiration date (see People ex rel. Smith v Cully, 112 AD3d 1316, 1317 [2013], lv denied 22 NY3d 864 [2014]; People ex rel. Reynolds v Artus, 103 AD3d 1208, 1208-1209 [2013]; People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]), and the exception to the mootness doctrine does not apply (see Reynolds, 103 AD3d at 1209; Baron, 94 AD3d at 1410; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). While this Court has the power to convert the habeas corpus proceeding into a CPLR article 78 proceeding, we decline to do so under the circumstances of this case (see People ex rel. Walker v Dolce, 125 AD3d 1305, 1305 [2015], lv denied 25 NY3d 910 [2015]; People ex rel. Green v Smith, 119 AD3d 1451, 1452 [2014]).
Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.